Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
As per the instant application having Application No. 16/381,105, the amendment filed on 11/25/2020 with subsequent Request for Continued Examination (RCE) filed on 11/25/2020 is herein acknowledged. Claims 1, 8, and 15 have been amended. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/25/2020 has been entered.
REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 6-8, 13-15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Moore et al. (US20070106849) in view of Yang et al. (US20150212943), Rao et al. (US7571221) and Young et al. (US9189308).
As per claim 1. A method of intelligent control of read-ahead cache for a client application (Moore: "A method for prefetching data in a file system includes detecting an access to a file in the file system, wherein an instance of file access information is generated upon each access to the file, placing a plurality of the instance of file access into an access history buffer, performing a collinear check between at least three of the plurality of the instance of file access information in the history buffer to determine a sequential access pattern, creating a prefetch stream based on the sequential access pattern if the collinear check Succeeds, and placing the prefetch stream into the prefetch stream buffer" (abstract)), the method comprising: … , determining a current access pattern of the client application based on … and a historical access pattern of the client application (Moore: "Continuing with FIG. 3, if the obtained block-id is not part of a prefetch stream, the block-id is added to the access history buffer (STEP 306). A collinear check is conducted between the newly added block-id and other block-ids in the history buffer (STEP 308) to determine whether a sequential access pattern exists (STEP 310)" (paragraph 0035, lines 1-6)), wherein the current access pattern and the historical access pattern are one of the plurality of access patterns (Moore: "File system workloads that read large quantities of data can be categorized into two general types of access comparing the current access pattern against the thresholds and the historical access pattern … (Moore: “Continuing with FIG. 3, if the obtained block-id is not part of a prefetch stream, the block-id is added to the access history buffer (STEP 306). A collinear check is conducted between the newly added block-id and other block-ids in the history buffer (STEP 308) to determine whether a sequential access pattern exists (STEP 310). In one or more embodiments of the invention, a sequential access pattern is found from the collinear check when three elements that make-up a linear sequence of access history are found. For example, if blocks 1, 2, and 4 are stored in the access history buffer and the next read is performed on block 6, then a sequential access pattern is established between the accesses of blocks 2, 4, and 6. As stated above, strided and multi-strided access patterns may also be found using collinear checks. In one or more embodiments of the invention, a multi-strided access pattern may initially contain three prefetch streams. Once a pattern is established between the three streams, the three streams are combined into one stream. For and in response thereto, dynamically enabling and disabling read-ahead cache for the client application based on a transition between the historical access pattern and the current access pattern (Moore: Fig. 3, step 310. Where access pattern is found during colinear check, a new prefetch stream based on found access pattern is created. In the scenario where access pattern is not found, the process ends).  
Moore does not teach receiving an application profile of the client application, the application profile indicating thresholds for determining a plurality of access patterns of the client application; however, Yang teaches receiving an application profile of the client application, the application profile indicating thresholds for determining a plurality of access patterns of the client application (Yang: “In step 106, the caching and prefetching computing device 12 determines a prefetch threshold value. As described earlier, each edge in the graph of the historical access monitored and maintained by the caching and prefetching computing device 12 is associated with a likelihood probability (p) value. The prefetch threshold and the likelihood probability values will determine the block ranges of data which will be prefetched. The prefetch threshold could be computed by the caching and prefetching computing device 12 statically or dynamically and can be used to control algorithm performance and cloud cost” (paragraph 0041, lines 1-11)).
Moore and Yang are analogous art because they are from the same field of endeavor of memory access and control.
receiving an application profile of the client application, the application profile indicating thresholds for determining a plurality of access patterns of the client application as taught by Yang since doing so would provide the benefit of [Yang: “In step 106, the caching and prefetching computing device 12 determines a prefetch threshold value. As described earlier, each edge in the graph of the historical access monitored and maintained by the caching and prefetching computing device 12 is associated with a likelihood probability (p) value. The prefetch threshold and the likelihood probability values will determine the block ranges of data which will be prefetched. The prefetch threshold could be computed by the caching and prefetching computing device 12 statically or dynamically and can be used to control algorithm performance and cloud cost” (paragraph 0041, lines 1-11)].
Moore in view of Yang does not teach wherein the determining the current access pattern of the client application includes initializing, via an application programming interface (API), an access pattern file context for each region within a file, the API returning an access pattern file data structure to thereby define a data structure for each region of the access pattern file context; however, Young teaches wherein the determining the current access pattern of the client application includes initializing, via an application programming interface (API) (Young: Fig. 1, resource APIs 120), an access pattern file context for each region within a file, the API returning an access pattern file data structure to thereby define a data structure for each region of the access pattern file context (Young: Fig. 1, resource APIs 120, resource access patterns 128, and resource access events 124; “The resource access log 124 may contain 
Moore, Yang, and Young are analogous art because they are from the same field of endeavor of memory access and data processing.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify Moore in view of Yang to include wherein the determining the current access pattern of the client application includes initializing, via an application programming interface (API), an access pattern file context for each region within a file, the API returning an access pattern file data structure to thereby define a data structure for each region of the access pattern file context as taught by Young since doing so would provide the benefit of [Young: “Technologies are described herein for differentiating normal operation of an application program from error conditions to predict, diagnose, and 
Moore in view of Yang and Young does not teach de-initializing of the … after, and destroying the … after the de-initializing of the … ; however, Rao teaches de-initializing of the … after, and destroying the … after the de-initializing of the … (Rao: “With reference back to box 249, assuming that the engine/service loader 183/186 is directed to delete a particular dynamic service 119 or dynamic engine 123, then in box 249 the respective dynamic service 119 or dynamic engine 123 identified in the request or command is de-initialized. Then, in box 266 the dynamic service/engine 119/123 is deleted. Thereafter, the engine/service loader 183/186 reverts back to box 243 as shown” (column 7, lines 15-22).
Moore, Yang, Young, and Rao are analogous art because they are from the same field of endeavor of memory access and data processing.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify Moore in view of Yang and Young to include de-initializing of the … after, and destroying the … after the de-initializing of the …  as taught by Rao since doing so would provide the benefit of [Rao: “The tasks performed to install a dynamic engine 123 include, for example, downloading the dynamic engine 123 from the URL, loading the dynamic engine 123 using appropriate operating system functions, and then updating the data structure with information about the new dynamic engine 123. At the time that the data structure is updated with the information about the new dynamic engine 123, access to the remaining dynamic engines 123 maybe temporarily blocked. However, the functions of the 
Therefore, it would have been obvious to combine Moore, Yang, Young, and Rao for the benefit of creating the method as specified in claim 1.
As per claim 6. Moore does not teach wherein one or more of the thresholds are dynamically adjustable during reading operations of the client application; however, Yang teaches wherein one or more of the thresholds are dynamically adjustable during reading operations of the client application (Yang: "In step 106, the caching and prefetching computing device 12 determines a prefetch threshold value. As described earlier, each edge in the graph of the historical access monitored and maintained by the caching and prefetching computing device 12 is associated with a likelihood probability (p) value. The prefetch threshold and the likelihood probability values will determine the block ranges of data which will be prefetched. The prefetch threshold could be computed by the caching and prefetching computing device 12 statically or dynamically and can be used to control algorithm performance and cloud cost" (paragraph 0041, lines 1-11); "In another example, the threshold value(s) used by the caching and prefetching computing device 12 could be a dynamic prefetch threshold value(s), such as an adaptive threshold value which is dynamically determined by the caching and prefetching computing device 12 to maximize performance and minimize cost" (paragraph 0043)).
As per claim 7. Moore teaches wherein determining the current access pattern of the client application includes determining the current access pattern of the client application based on a specified number of previous reading operations of the client application (Moore: 
Moore does not teach the thresholds, however, Yang teaches the thresholds (Yang: In step 106, the caching and prefetching computing device 12 determines a prefetch threshold value. As described earlier, each edge in the graph of the historical access monitored and maintained by the caching and prefetching computing device 12 is associated with a likelihood probability (p) value. The prefetch threshold and the likelihood probability values will determine the block ranges of data which will be prefetched. The prefetch threshold could be 
As per claim 8. An apparatus for intelligent control of read-ahead cache for a client application, the apparatus comprising a processor and a memory storing executable instructions that, in response to execution by the processor, cause the apparatus to: receive an application profile of the client application, the application profile indicating thresholds for determining a plurality of access patterns of the client application; determine a current access pattern of the client application based on the thresholds and a historical access pattern of the client application, wherein the current access pattern and the Appl. Serial No. 16/381,1053 Atty. Docket No. 6368P313historical access pattern are one of the plurality of access patterns, wherein to determine the current access pattern of the client application includes to initialize, via an application programming interface (API), an access pattern file context for each region within a file, the API returning an access pattern file data structure to thereby define a data structure for each region of the access pattern file context, compare the current access pattern against the thresholds and the historical access pattern, de-initialize of the access pattern file context, and destroy the access pattern file context after the de-initializing of the access pattern file context; and in response thereto, dynamically enable and disable read-ahead cache for the client application based on a transition between the historical access pattern and the current access pattern. The rationale in the rejection of claim 1 is herein incorporated.
As per claim 13. The apparatus of claim 8, wherein one or more of the thresholds are dynamically adjustable during reading operations of the client application.  The rationale in the rejection of claim 6 is herein incorporated.
The apparatus of claim 8, wherein the apparatus being caused to determine the current access pattern of the client application includes being caused to determine the current access pattern of the client application based on a specified number of previous reading operations of the client application and the thresholds.  The rationale in the rejection of claim 7 is herein incorporated.
As per claim 15. A computer-readable storage medium for intelligent control of read- ahead cache for a client application, the computer-readable storage medium being non-transitory and having computer-readable program code stored therein that in response to execution by a processor, causes an apparatus to: receive an application profile of the client application, the application profile indicating thresholds for determining a plurality of access patterns of the client application; determine a current access pattern of the client application based on the thresholds and a historical access pattern of the client application, wherein the current access pattern and the historical access pattern are one of the plurality of access patterns, wherein to determine the current access pattern of the client application includes to initialize, via an application programming interface (API), an access pattern file context for each region within a file, the API returning an access pattern file data structure to thereby define a data structure for each region of the access pattern file context, compare the current access pattern against the thresholds and the historical access pattern de-initialize of the access pattern file context, Appl. Serial No. 16/381,1055 Atty. Docket No. 6368P313de-initialize of the access pattern file context, and destroy the access pattern file context after the de-initializing of the access pattern file context; and in response thereto, dynamically enable and disable read-ahead cache for the client application based on a transition between the historical access pattern and the current access pattern.  The rationale in the rejection of claim 1 is herein incorporated.
As per claim 20. The computer-readable storage medium of claim 15, wherein the apparatus being caused to determine the current access pattern of the client application includes being caused to determine the current access pattern of the client application based on a specified number of previous reading operations of the client application and the thresholds.  The rationale in the rejection of claim 7 is herein incorporated.
Claims 2-5, 9-12, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Moore et al. (US20070106849) in view of Yang et al. (US20150212943), Rao et al. (US7571221) and Young et al. (US9189308) as applied to claims 1, 8, and 15 above, and further in view of Hu et al. (US20120054449).
As per claim 2. Moore teaches wherein the plurality of access patterns includes a sequential access pattern, a random access pattern (Moore: "File system workloads that read large quantities of data can be categorized into two general types of access patterns, namely random-access and sequential access" (paragraph 0002, lines 1-3)).
Moore in view of Yang and Young does not teach a random-incremental access pattern; however, Hu teaches a random-incremental access pattern (Hu: "Detect services 212 may detect when data access strides in a memory (for example stride 124 in memory 104) fall into range 204. As used herein, fuzzy stride refers to a stream of non-constant address strides 124 (for example, a stream of memory reads by processor 102) that fall mostly into a narrow range 204 (for example, range 204 may be 128 bytes to 192 bytes, i.e. two or three cache lines away from the previous data access). While some applications may have data access patterns that 
Moore, Yang, Young and Hu are analogous art because they are from the same field of endeavor of memory access and control.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify Moore in view of Yang and Young to include a random-incremental access pattern as taught by Hu since doing so would provide the benefit of [Hu: "Detect services 212 may detect when data access strides in a memory (for example stride 124 in memory 104) fall into range 204. As used herein, fuzzy stride refers to a stream of non-constant address strides 124 (for example, a stream of memory reads by processor 102) that fall mostly into a narrow range 204 (for example, range 204 may be 128 bytes to 192 bytes, i.e. two or three cache lines away from the previous data access). While some applications may have data access patterns that would benefit from fuzzy stride prefetching, others applications may not, and the present invention may be practiced in conjunction with other prefetching techniques" (paragraph 0014, lines 1-12)].
Therefore, it would have been obvious to combine Moore, Yang, Young and Hu for the benefit of creating the method as specified in claim 2.
As per claim 3. Moore teaches wherein the historical access pattern is a random access pattern or a random-incremental access pattern and the current access pattern is a sequential access pattern (Moore: "Once a block read is detected, the block-id of the block read is obtained (STEP302). Next, a determination is made as to whether the block-id belongs  and wherein dynamically enabling and disabling read-ahead cache for the client application includes enabling read-ahead cache for the client application having the current access pattern (Moore: "Continuing with FIG. 3, if the obtained block-id is not part of a prefetch stream, the block-id is added to the access history buffer (STEP 306). A collinear check is conducted between the newly added block-id and other block-ids in the history buffer (STEP 308) to determine whether a sequential access pattern exists (STEP 310)" (paragraph 0035, lines 1-6); fig. 3, steps 310 and 312; "If a new sequential access pattern is found in the history buffer, a prefetch stream is created based on the sequential access pattern (STEP 312)" (paragraph 0036, lines 1-3)).  
As per claim 4. Moore teaches wherein the historical access pattern is a sequential access pattern and the current access pattern is a random access pattern or a random-incremental access pattern (Moore: "Once a block read is detected, the block-id of the block read is obtained (STEP302). Next, a determination is made as to whether the block-id belongs to an existing prefetch stream (STEP304)" (paragraph 0031, lines 4-7). Where block-id does not form part of a prefetch stream based on a sequential access pattern, then the process moves to step 306; fig. 3, step 304), and wherein dynamically enabling and disabling read-ahead cache for the client application includes disabling read-ahead cache for the client application having the current access pattern (Moore: "Continuing with FIG. 3, if the obtained block-id is not part of a prefetch stream, the block-id is added to the access history buffer (STEP 306). A collinear check is conducted between the newly added block-id and other block-ids in the history buffer (STEP 308) to determine whether a sequential access pattern exists (STEP 310)" (paragraph 
As per claim 5. Moore teaches wherein the historical access pattern is a random access pattern and the current access pattern is … (Moore: "Once a block read is detected, the block-id of the block read is obtained (STEP302). Next, a determination is made as to whether the block-id belongs to an existing prefetch stream (STEP304)" (paragraph 0031, lines 4-7). Where block-id does not form part of a prefetch stream based on a sequential access pattern, then the process moves to step 306; fig. 3, step 304) and wherein dynamically enabling and disabling read-ahead cache for the client application includes enabling read-ahead cache (Moore: "Continuing with FIG. 3, if the obtained block-id is not part of a prefetch stream, the block-id is added to the access history buffer (STEP 306). A collinear check is conducted between the newly added block-id and other block-ids in the history buffer (STEP 308) to determine whether a sequential access pattern exists (STEP 310)" (paragraph 0035, lines 1-6); fig. 3, steps 310 and process ends when no access pattern is found during the collinear check, which makes it random).
Moore in view of Yang and Young does not teach a random-incremental access pattern … for the client application having the current access pattern when a jump of read offsets for reading operations of the client application is below a value; however, Hu teaches a random-incremental access pattern … for the client application having the current access pattern when a jump of read offsets for reading operations of the client application is below a value (Hu: "Detect services 212 may detect when data access strides in a memory (for example stride 124 in memory 104) fall into range 204. As used herein, fuzzy stride refers to a stream of non-
As per claim 9. The apparatus of claim 8, wherein the plurality of access patterns includes a sequential access pattern, a random access pattern and a random-incremental access pattern.  The rationale in the rejection of claim 2 is herein incorporated.
As per claim 10. The apparatus of claim 9, wherein the historical access pattern is a random access pattern or a random-incremental access pattern and the current access pattern is a sequential access pattern, and wherein the apparatus being caused to dynamically enable and disable read- ahead cache for the client application includes being caused to enable read-ahead cache for the client application having the current access pattern.  The rationale in the rejection of claim 3 is herein incorporated. 
As per claim 11. The apparatus of claim 9, wherein the historical access pattern is a sequential access pattern and the current access pattern is a random access pattern or a random-incremental access pattern, and wherein the apparatus being caused to dynamically enable and disable read- ahead cache for the client application includes being caused to disable read-ahead cache for the client application having the current access pattern.  The rationale in the rejection of claim 4 is herein incorporated.
The apparatus of claim 9, wherein the historical access pattern is a random access pattern and the current access pattern is a random-incremental access pattern, and wherein the apparatus being caused to dynamically enable and disable read-ahead cache for the client application includes being caused to enable read-ahead cache for the client application having the current access pattern when a jump of read offsets for reading operations of the client application is below a value.  The rationale in the rejection of claim 5 is herein incorporated.
As per claim 16. The computer-readable storage medium of claim 15, wherein the plurality of access patterns includes a sequential access pattern, a random access pattern and a random- incremental access pattern.  The rationale in the rejection of claim 2 is herein incorporated.
As per claim 17. The computer-readable storage medium of claim 16, wherein the historical access pattern is a random access pattern or a random-incremental access pattern and the current access pattern is a sequential access pattern, and wherein the apparatus being caused to dynamically enable and disable read-ahead cache for the client application includes being caused to enable read-ahead cache for the client application having the current access pattern.  The rationale in the rejection of claim 3 is herein incorporated.
As per claim 18. The computer-readable storage medium of claim 16, wherein the historical access pattern is a sequential access pattern and the current access pattern is a random access pattern or a random-incremental access pattern, and wherein the apparatus being caused to dynamically enable and disable read-ahead cache for the client application includes being caused to disable read-ahead cache for the client application having the current access pattern.  The rationale in the rejection of claim 4 is herein incorporated.
As per claim 19. The computer-readable storage medium of claim 16, wherein the historical access pattern is a random access pattern and the current access pattern is a random-incremental access pattern, and wherein the apparatus being caused to dynamically enable and disable read-ahead cache for the client application includes being caused to enable read-ahead cache for the client application having the current access pattern when a jump of read offsets for reading operations of the client application is below a value.  The rationale in the rejection of claim 5 is herein incorporated.
Response to Amendment
Applicant's arguments with respect to the 35 USC 103 rejections filed on 11/25/2020 have been fully considered but are moot in view of the rejection.
Claims must be given the broadest reasonable interpretation during examination and limitations appearing in the specification but not recited in the claim are not read into the claim (See M.P.E.P. 2111 [R-1]).
In Applicant’s arguments, Applicant states that none of the cited references, alone or in combination, teaches the amended language of “comparing the current access pattern against the thresholds and the historical access pattern, de-initializing of the access pattern file context after, and destroying the access pattern file context after the de-initializing of the access pattern file context", of claim 1 .
In response, these arguments have been fully considered but they are not deemed persuasive.
Moore et al. (US20070106849) in view of Yang et al. (US20150212943), Rao et al. (US7571221) and Young et al. (US9189308) 
All arguments by the applicant are believed to be covered in the body of the office action; thus, this action constitutes a complete response to the issues raised in the remarks dated 11/25/2020.
Conclusion
a.   STATUS OF CLAIMS IN THE APPLICATION
	a(1) CLAIMS REJECTED IN THE APPLICATION
Per the instant office action, claims 1-20 have received an action on the merits and are subject to a non-final rejection.
b. DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kendrick Lam whose telephone number is (408)918-7586.  The examiner can normally be reached on Monday - Friday 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (571)272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 





/K.L./Examiner, Art Unit 2135     

/SANJIV SHAH/Supervisory Patent Examiner, Art Unit 2135